Decree affirmed with costs. The reported evidence and the voluntary findings of fact show that the judge was not plainly wrong in dismissing the buyer's bill for the specific performance of a contract for the purchase of farm land with buildings pursuant to an option exercised by the buyer. At each of the two meetings of the parties to complete the transaction (the time and place of the second meeting having been fixed nineteen days in advance by the buyer) the defendants were ready, able, and willing to tender the deed, but the buyer was not ready to comply with the terms of the agreement as to payment, furnishing a mortgage and note, and providing a surety company bond guaranteeing the notes.